FILED
                            NOT FOR PUBLICATION                              FEB 16 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10105

              Plaintiff - Appellee,               D.C. No. 2:09-cr-00060-PMP-
                                                  PAL-1
  v.

SANTIAGO HUMBERTO RODRIGUEZ-                      MEMORANDUM *
APARICIO,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                      Argued and Submitted February 13, 2012
                             San Francisco, California

Before: THOMAS, FISHER, and IKUTA, Circuit Judges.

       The district court’s denial of Rodriguez-Aparicio’s motion to exclude

evidence related to his threats was not “illogical, implausible, or without support in

inferences that may be drawn from the record,” United States v. Hinkson, 585 F.3d

1247, 1262 (9th Cir. 2009) (en banc), because the district court carefully weighed


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
the probative value and prejudicial effect of the evidence, and offered limiting

instructions to cure any unfairly prejudicial impact, including an instruction stating

that such threats were relevant only to show consciousness of guilt. See Fed R.

Evid. 402, 403; see also Ortiz-Sandoval v. Gomez, 81 F.3d 891, 897–98 (9th Cir.

1996).

         Rodriguez’s argument regarding the constitutionality of 18 U.S.C.

§ 922(g)(1) is foreclosed by United States v. Polanco, 93 F.3d 555, 563 (9th Cir.

1996).

         AFFIRMED.




                                           2